Title: 30th.
From: Adams, John Quincy
To: 


       Charles went to Boston this forenoon.
       I have been somewhat idle for several days: and expect to continue so till the exhibition is over; for so long as that is before me I can pay very little attention to any thing else. I found this to be the case last fall, and do now, still more so but, thank fortune I have only one more trial at the worst, of this kind to go through; which will be at commencement unless we should obtain a private one. Distinctions of this kind are not, I think, very desirable; for besides the trouble and anxiety which they unavoidably create they seldom fail of raising the envy of the other students. I have oftentimes witnessed this with respect to others and I am much deceived if I have not lately perceived it, with respect to myself.
      